             Case 1:19-cr-00144-RDB Document 176 Filed 05/06/21 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND


Chambers of                                                        U.S.Courthouse - Chambers 5D
Richard D. Bennett                                                 101 W. Lombard Street
United States District Judge                                       Baltimore, MD 21201
Northern Division                                                  Tel: 410-962-3190
                                                                   Fax: 410-962-3177
                                             May 6, 2021



TO COUNSEL OF RECORD

       RE:     USA v. Kevin Brooks
               Criminal No. RDB-19-0144

Dear Counsel:

       This will confirm the Sentencing of the above-captioned Defendant has been

rescheduled. The Revised Schedule is as follows:

       Sentencing:               October 7, 2021 at 3:00 p.m.

      Although informal in format, this letter nonetheless constitutes an Order of Court and

the Clerk is directed to docket it as such.


                                    Sincerely,

                                       /s/

                                    Richard D. Bennett
                                    United States District Judge
RDB/klf
